DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al. (US PG Pub No. US 2004/0055003 A1) in view of Yamasaki (US PG Pub No. US 2007/0022428 A1). 

Regarding claim 1, Sundaram teaches a task manager circuit tightly coupled to a programmable real-time unit (PRU) ([0001]; [0006]), wherein the task manager circuit is configured to: 
detect a first event ([0007] wherein a higher priority task utilizes an interrupt service routine); 

save a first address in a memory during the first clock cycle of the PRU, the first address corresponding to a first task of the PRU, the first address present in a current program counter of the PRU ([0052-53]); 
Sundaram does not teach load a second address of the memory into a second program counter during the first clock cycle of the PRU, the second address corresponding to the second task; and load, during a second clock cycle of the PRU, the second address corresponding to the second task into the current program counter, wherein the second clock cycle of the PRU immediately follows the first clock cycle of the PRU.
Yamasaki teaches methods for context switching between tasks by obtaining the address where a new context to be interchanged is stored ([0070]). Yamasaki further teaches improvements where the context switch operation can be completed in a single clock cycle ([0071]). It would have been obvious to one of ordinary skill before the effective filing date of the invention to load the address corresponding to the second task into the current program counter in a subsequent clock cycle. One would be motivated by the desire to reduce the overhead of context switching as taught by Yamasaki ([0071]).
Sundaram and Yamasaki do not explicitly teach receive an acknowledgement of the request from the PRU during the first clock cycle of the PRU. It is old and well known to send acknowledgement or confirmations in response to requests in computing 

Regarding claim 3, Sundaram teaches wherein task manager circuit is further configured to recognize the second task is of a higher priority than the first task ([0007]). 

Regarding claim 4, Sundaram teaches wherein the task manager circuit is further configured to: save a plurality of arithmetic logic unit flags associated with the first task in the memory during the first clock cycle of the PRU ([0046], [0052]). 

Regarding claim 5, Sundaram teaches wherein detecting the first event comprises receiving a flag from a spinlock circuit connected to the task manager circuit ([0007]). 

Regarding claim 6, Sundaram teaches wherein detecting the first event comprises receiving a flag from a programmable real-time processor over a network on chip ([0007]). 

Regarding claim 7, the combination of Sundaram and Yamasaki teaches wherein the task manager circuit is further configured to: 

assert, responsive to detecting the second event, a second request to the PRU during a third clock cycle of the PRU that the PRU perform a third task (Sundaram [0007] wherein an interrupt service routine is used to initiate task preemption); 
save a third address in the memory during the third clock cycle of the PRU, the third address corresponding to the second task of the PRU and present in the current program counter of the PRU  (Sundaram [0052-53]);  
load a third address of the memory into the second program counter during the third clock cycle of the PRU, the third address corresponding to the third task (Yamasaki [0070]); and 
load, during a fourth clock cycle of the PRU, the third address corresponding to the third task into the current program counter(Yamasaki [0070]), wherein the fourth clock cycle of the PRU immediately follows the third clock cycle of the PRU (Yamasaki [0071]). 

Regarding claims 8, 10-15, 17-20, they are the method and system claims of claims 1, and 3-7 above. Therefore, they are rejected for the same reasons as claims 1, and 3-7 above. 


Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al. (US PG Pub No. US 2004/0055003 A1) in view of Yamasaki (US PG Pub No. US 2007/0022428 A1), further in view of Lett et al. (US Pat No. US 2008/0120620 A1). 

Regarding claim 2, the combination of Sundaram and Yamasaki does not teaches wherein the task manager circuit is further configured to: receive an indication from the PRU in a third clock cycle of the PRU that the second task has been completed; and load the first address into the current program counter in a fourth clock cycle of the PRU, wherein the fourth clock cycle of the PRU immediately follows the second clock cycle of the PRU. 
Lett teaches a well known method of resuming previously suspended tasks after the higher priority tasks have completed execution ([0114]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to resume the first task after the second tasks has completed. One would be motivated by the desire to ensure all tasks can complete execution. 

Regarding claim 9 and 16, they are the method and system claims of claim 2 above. Therefore, they are rejected for the same reasons as claim 2 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric C Wai/Primary Examiner, Art Unit 2195